Case 19-23367-jra   Doc 5   Filed 11/26/19   Page 1 of 5
                                       Case 19-23367-jra                 Doc 5      Filed 11/26/19            Page 2 of 5
Debtor 1    Pamela                  Ashley                 Winkfield
            __________________________________________________________________                        Case Number (if known) ______________________________
             First Name                 Middle Name                Last Name

2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
                 ____________________________________________________________________________________________________

                 ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of     2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    44,010.00

 Part 3:          Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
    Check one.
            None. If “None” is checked, the rest of     3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
            None. If “None” is checked, the rest of    3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C.            506.
   Check one.
           None. If “None” is checked, the rest of       3.3 need not be completed or reproduced.
           The claims listed below were either:

           (1)    incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                  personal use of the debtor(s), or

           (2)    incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
           directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
           filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
           claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor                   Collateral                                Amount of        Interest     Monthly plan     Estimated total
                                                                                          claim            rate         payment          payments by trustee


           Capital ONE AUTO                     2018 Ford Escape with over 28,000         $ 28,311.00         7.00 %   $       596.00    $          33,246.24
           Finan                                miles
                                                                                                                        Disbursed by:
                                                                                                                            Trustee
                                                                                                                            Debtor(s)

3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of          3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of     3.5 need not be completed or reproduced.

Official Form 113           Record # 832982                               Chapter 13 Plan                                                       Page 2
Case 19-23367-jra   Doc 5   Filed 11/26/19   Page 3 of 5
Case 19-23367-jra   Doc 5   Filed 11/26/19   Page 4 of 5
Case 19-23367-jra   Doc 5   Filed 11/26/19   Page 5 of 5
